 


109 HR 5144 IH: To provide for supply chain security cooperation between Department of Homeland Security and the private sector, and for other purposes.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5144 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Jindal introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To provide for supply chain security cooperation between Department of Homeland Security and the private sector, and for other purposes. 
 
 
1.Information sharing
(a)PurposesThe purposes of this section are—
(1)to establish continuing liaison and to provide for supply chain security cooperation between Department of Homeland Security and the private sector; and 
(2)to provide for regular and timely interchange of information between the private sector and the Department concerning developments and security risks in the supply chain environment. 
(b)Secure systemNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall develop a secure electronic data interchange system to collect from and share appropriate risk information related to securing the supply chain with the private sector entities determined appropriate by the Secretary. 
(c)ConsultationIn developing the system under subsection (b), the Secretary shall consult with the Commercial Operations Advisory Committee and a broad range of public and private sector entities likely to utilize the system, including importers, exporters, carriers, customs brokers, and freight forwarders, among other parties. 
(d)ProceduresThe Secretary shall establish uniform procedures for the receipt, care, and storage of supply chain security information that is voluntarily submitted to the Department through the system developed under subsection (b).
(e)LimitationsThe voluntary information collected through the system developed under subsection (b) shall be used exclusively for ensuring security and shall not be used for determining entry or for any other commercial enforcement purpose. The voluntary information submitted to the Department through the system developed under subsection (b) shall not be construed to constitute compliance with any requirement to submit such information to a Federal agency under any other provision of law. 
(f)ParticipantsThe Secretary shall develop protocols for determining appropriate private sector personnel who shall have access to the system developed under subsection (b). Such personnel shall include designated security officers within companies that are determined to be low risk through participation in the Customs-Trade Partnership Against Terrorism program administered by U.S. Customs and Border Protection.
(g)ConfidentialityNotwithstanding any other provision of law, information that is voluntarily submitted by the private sector to the Department through the system developed under subsection (b)—
(1)shall be exempt from disclosure under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act);
(2)shall not, without the written consent of the person or entity submitting such information, be used directly by the Department or a third party, in any civil action arising under Federal or State law if such information is submitted in good faith; and
(3)shall not, without the written consent of the person or entity submitting such information, be used or disclosed by any officer or employee of the United States for purposes other than the purposes of this section, except—
(A)in furtherance of an investigation or other prosecution of a criminal act; or 
(B)when disclosure of the information would be—
(i) to either House of Congress, or to the extent of matter within its jurisdiction, any committee or subcommittee thereof, any joint committee thereof or subcommittee of any such joint committee; or 
(ii)to the Comptroller General, or any authorized representative of the Comptroller General, in the course of the performance of the duties of the Comptroller General.
(h) Independently obtained informationNothing in this section shall be construed to limit or otherwise affect the ability of a Federal, State, or local, government entity, under applicable law, to obtain supply chain security information, including any information lawfully and properly disclosed generally or broadly to the public and to use such information in any manner permitted by law. 
(i)PenaltiesWhoever, being an officer or employee of the United States or of any department or agency thereof, knowingly publishes, divulges, discloses, or makes known in any manner or to any extent not authorized by law, any supply chain security information protected in this section from disclosure, shall be fined under title 18, United States Code, imprisoned not more than 1 year, or both, and shall be removed from office or employment. 
(j)Authority to issue warningsThe Secretary may provide advisories, alerts, and warnings to relevant companies, targeted sectors, other governmental entities, or the general public regarding potential risks to the supply chain as appropriate. In issuing a warning, the Secretary shall take appropriate actions to protect from disclosure— 
(1)the source of any voluntarily submitted supply chain security information that forms the basis for the warning; and
(2)information that is proprietary, business sensitive, relates specifically to the submitting person or entity, or is otherwise not appropriately in the public domain.
(k)DefinitionsIn this section:
(1)DepartmentThe term Department means the Department of Homeland Security.
(2)SecretaryThe term Secretary means the Secretary of Homeland Security.  
 
